Order entered January 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

                                SUNHEE PI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                            ORDER
       Before the Court is appellant’s December 30, 2013 motion for an extension of time to file

a brief. The clerk’s record has not been filed. Appellant’s brief will be due thirty days after the

clerk’s record is filed. See TEX. R. APP. P. 38.6(a)(1). Accordingly, we DENY appellant’s

motion as premature.


                                                      /s/   ADA BROWN
                                                            JUSTICE